TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANAURY 29, 2021



                                       NO. 03-21-00004-CR


                                  The State of Texas, Appellant

                                                  v.

                                   Jordan Craig Wetz, Appellee




       APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. The State of Texas

has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows The

State of Texas to withdraw the notice of appeal, and dismisses the appeal. Appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.